Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This is the first Office action on the merits of Application No. 16/794,301 filed on 2/19/2020, which claims the benefit to provisional Application 62/807,951 filed 2/20/2019.  Claims 1-8 are currently pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/19/2020 has been received and considered by the Examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not anticipate or render obvious the combination of limitations of independent claim 1, including: 
“a turbine hub coupled to the radially extending portion of the turbine shell via a fastener; and a thrust washer disposed on the turbine hub and including at least one tab configured to contact the fastener, wherein the fastener axially and radially retains the thrust washer on the turbine hub”.
US Patent 9816596 (Nelson), which provides an analogous thrust washer (spacer 98), which is fastened to turbine hub (radial extension 31). However, the turbine hub of Nelson is not a turbine hub coupled to the radially extending portion of the turbine shell via a fastener; rather it is congruous with the turbine shell itself. And so, arguendo, even if US Patent 4867290 (Macdonald), provides analogous tabs (126, Fig. 16), which are configured to contact a fastener, it would not have been obvious to modify Nelson with the teachings of Macdonald to arrive at the claimed subject matter. 
See also US Publication 2017/0292592 (Hague), which provides an analogous thrust washer (68, Fig. 4), with tabs (connectors), but the tabs are not configured to contact a fastener; they themselves act as connectors. The rivets are received in the body portion, and again, similar to Nelson, there is no distinct turbine hub, which is “coupled to the radially extending portion of the turbine shell via a fastener”, therefore even though the prior art provides tabs on analogous plates that receive a fastener (see Macdonald, and relevant art in the conclusion), the prior art does not disclose or suggest the combination of claim 1, including: 
“a turbine hub coupled to the radially extending portion of the turbine shell via a fastener; and a thrust washer disposed on the turbine hub and including at least one tab configured to contact the fastener, wherein the fastener axially and radially retains the thrust washer on the turbine hub”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Publication 2017/0211673 (Norwich) shows a thrust washer/spacer (64, 70), which contacts a turbine shell. See also US Publication 2018/0031098 (Adari). 
US Patent 10309270 (Boese) provides a spring contact ring 15, with tabs that contact fasteners, and US Publication 2015/0113972 (Ideshio), shows a drive plate 20 that accepts fasteners at an outer circumference. 
US Publication 2018/0112756 (Adari), discloses relevant subject matter but is not available as prior art in view of the provisional application of Applicant which sufficiently provides the allowable subject matter. 
US Patent 5007746 (Matzelle), and US 2008/0190102 (Kawamura), and US Publication 2015/0167809 (Simon), and US Publication 2015/0192194 (Mencher), provide relevant thrust washers, sans fastener. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN P DODD whose telephone number is (571)270-1161.  The examiner can normally be reached on 10:30-7PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/R.P.D/Examiner, Art Unit 3655  

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655